Title: To Benjamin Franklin from Kéralio, 19 February 1782
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


Paris, rue de Courty, 19e fevr. 1782.
Notre Bonne amie, mon digne et respectable ami, vous donnera avec le plus grand plaisir la journee du Samedi 23e, et voit avec impatience le moment ou elle pourra vous dire combien elle vous respecte, vous estime et vous aime: je l’imite autant que je le peux, vous ne devés donc pas douter de la tendre vénération avec laquelle je vous suis devoú pour la vie.
Le CHER. De Keralio
 
Addressed: A Monsieur / Monsieur Franklin. / à Passy.
Notation: Keralio Le Chevr. de: Paris 19 Fevr. 1782.
